Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.             An examiner’s amendment to the record appears below. Should the 
changes and/or additions be unacceptable to applicant, an amendment may be 
filed as provided by 37 CFR 1.312. To ensure consideration of such an 
amendment, it MUST be submitted no later than the payment of the issue fee. This 
Examiner’s amendment is initiated to cancel claims 16-20 which has not been 
elected and examined. Authorization for this Examiner amendment is not needed 
since applicant has elected without traverse invention I (claims 1-15) which has 
been examined. See item 1 of the Non-Final Office action mailed on 02/01/2021.


In the claims:    

             
              Claims 16-20 have been cancelled.


Election/Restrictions    
The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of inventions Ia-If mailed on 12/07/2020 has been withdrawn and claims 8-11 and 13-15 no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance              
        Claims 1 and 4-15 are allowed. 
3.          The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach that the cutting edge region being self- sharpening due to faster wear of the front face than of the lateral hardface due to a difference in hardness between the lateral hardface and the front 

              Regarding claim 1, applicant’s arguments set forth in pages 8-10 of Remarks are persuasive. In other words, Ootaka et al. (2017/0252837 A1), Knebel (2014/0377021 A1), and Hasegava et al. (2006/0225553 A1) alone or in combination do not explicitly teach above-mentioned limitations set forth in claim 1.  

            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claim 1. 
 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.

           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                   
    May 2, 2021